Citation Nr: 0000691	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971.

This appeal arises from a December 1997 rating decision of 
the Roanoke, Virginia, regional office (RO) which determined 
that the veteran had failed to submit new and material 
evidence to reopen a claim of service connection for PTSD.  
The veteran indicated in his October 1998 substantive appeal 
that he wished to appear for a personal hearing before a 
member of the Board of Veterans' Appeals (Board).  However, 
in a statement received in April 1999, the veteran reported 
he would be unable to attend his scheduled hearing and a 
decision on his appeal should be made without him making an 
appearance.


FINDINGS OF FACT

1.  In November 1996, the RO determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for PTSD; previous denials of his 
claim had been based, in part, on a finding that a current 
diagnosis of PTSD was not of record.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The evidence received since the RO's November 1996 
decision shows that the veteran has been diagnosed as having 
PTSD; such evidence is not cumulative or redundant, is 
relevant and probative, and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

4.  Without determining whether the veteran participated in 
any combat activities himself, he experienced at least one 
verified stressor incident in service, as service medical 
records show that the veteran sustained a blast injury to his 
left eardrum at a time he was serving as a cannoneer in the 
Republic of Vietnam.

5.  The medical evidence of record suggests that the veteran 
is currently diagnosed with PTSD, attributable to his 
verified stressor in service, namely sustaining an eardrum 
injury from a gun blowing up next to him.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that determined that 
the veteran had failed to submit new and material evidence to 
reopen a claim for service connection PTSD is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  PTSD was incurred in active service.  38 U.S.C.A. §  1110 
(West 1991); 
38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination shows that his 
psychiatric condition was normal.  In June 1970, he was 
treated for a "blast injury" that had occurred the previous 
evening.  The tympanic membrane of his left ear was contused.  
The impression was blast injury of the left ear.  He was also 
shown to have sustained  bilateral sensorineural hearing loss 
and tinnitus as a result of acoustic trauma.  On a Report of 
Medical Examination pending service discharge, the veteran's 
psychiatric condition was found to be normal.  Service 
medical records contained no findings pertaining to 
complaints, treatment, or diagnosis of a psychiatric 
condition.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicated that his military occupational specialty (MOS) was 
as a light artillery crewman.  He was listed to have received 
a National Defense Service Medal, a Republic of Vietnam 
Campaign Medal, and a Vietnam Service Medal.  He was also 
noted to have been a Sharpshooter with the M-14 and M-16 
Rifles.  No other medals, commendations, devices, or awards 
were reported.  His service in the Republic of Vietnam was 
reported from February 1970 to January 1971.

As part of a claim for service connection for the residuals 
of a "busted" eardrum, the veteran was afforded a VA 
general medical examination in June 1972.  He stated he 
sustained an injury to his left ear while serving as an 
azimuth tracker with the 44th Artillery Battalion in Vietnam.  
He reported that the breech of a 40-millimeter light 
artillery piece blew out or exploded during a test firing.  
He maintained he had had difficulty hearing since that time.  
The left tympanic membrane showed some fibrosis.  Voice tests 
were normal bilaterally.  His psychiatric condition was 
normal.  The diagnosis was residual of a ruptured left 
tympanic membrane without defective hearing.

Service connection for the residuals of a ruptured left 
tympanic membrane and bilateral sensorineural hearing loss 
was granted in November 1972.  The RO found that the 
veteran's service records showed that he sustained a blast 
injury to his left ear with residual hearing loss.  
Noncompensable disability evaluations were assigned.

In June 1983, the veteran filed a claim for service 
connection for "delayed stress reaction."  He said his 
nerves had been damaged by his service in Vietnam.  He 
reported receiving psychiatric treatment through the Mountain 
Home VA Medical Center (VAMC).

A July 1983 hospital summary from the Mountain Home VAMC 
indicated that the veteran had been admitted due to his plea 
of needing help.  He gave a history of chronic unemployment, 
dysfunctional relationships, and alcoholism.  The discharge 
diagnoses were adjustment disorder with depressed mood and 
unspecified alcohol abuse.

Service connection for PTSD was denied in September 1983.  
The RO determined that there was no evidence that the veteran 
had been diagnosed as having PTSD.  The veteran appealed this 
decision.

The veteran was afforded a VA psychiatric examination in 
February 1984.  He complained of an inability to hold a job, 
be around people, or function effectively.  He said his 
nerves had worsened over the past four to five years.  He 
indicated that he had sustained a shelling related injury 
that resulted in a loss of hearing.  The veteran specifically 
affixed his problems to this event.  Following a mental 
status examination, he was diagnosed as having a factitious 
disorder and a mixed type personality disorder.  

Medical reports from Big Stone Gap Clinic dated in October 
1983, Mountain Home VAMC dated in March 1984, and Watauga 
Area Mental Health Center dated in September 1983 and June 
1984 were associated with the claims folder.  Those records 
show that the veteran received treatment for, but not limited 
to, depression, anxiety, alcoholism, dysthymic disorder, and 
possible undifferentiated type schizophrenia.  While 
references were made to the veteran serving in Vietnam, there 
were no findings pertaining to PTSD.

Service connection for an acquired psychiatric disorder, to 
include PTSD, was denied by the Board in March 1985.  The 
Board held there was no evidence that the veteran had a 
current diagnosis of PTSD, that a chronic psychiatric 
disorder was shown in service, or that a psychosis was 
diagnosed within one year of his service discharge.  

Between the periods of March 1987 and September 1995 the 
veteran filed several requests to reopen his claim of service 
connection for PTSD.  The evidence associated with those 
claims showed that the veteran continued to receive 
evaluations or treatment for a personality disorder.  The 
relevant medical records and examination reports failed to 
establish that the veteran had been diagnosed as having PTSD.  
For example, on VA examination in November 1985, the veteran 
was diagnosed with chronic schizophrenia, paranoid type.  On 
VA examination in April 1988, the veteran was diagnosed with 
a personalty disorder with antisocial behavior, explosiveness 
and interpersonal problems.  VA hospitalization in September 
1990 indicated a diagnosis of an antisocial personality 
disorder, and there was an impression of PTSD, but only by 
history.  A private medical records from September 1990 
diagnosed an intermittent explosive disorder with antisocial 
personality.  VA examination in August 1995 noted a diagnosis 
of alcohol dependence, dysthymia, anxiety disorder, and 
avoidant personality traits.

In this regard, the RO decisions of March 1987, October 1990, 
February 1991, and September 1995 and Board decision of April 
1992 that continued to deny the veteran's claim of service 
connection for PTSD as not new and material were predicated, 
in part, on the fact that he did not have a current diagnosis 
of PTSD.

The veteran filed another request to reopen his claim of 
service connection for PTSD in November 1996.  In support 
thereof, he submitted a copy of his service personnel records 
(Form DA-20).  Those records showed that he served as a 
cannoneer with the Battery D, 1st Battalion, 44th Artillery 
from March 1970 to June 1970.  The records also show that he 
participated in an unnamed campaign.

In November 1996, the RO determined that the veteran had 
failed to submit new and material evidence to reopen his 
claim of service connection for PTSD.  The RO found the 
evidence submitted by the veteran essentially duplicated 
evidence that was previously considered and was merely 
cumulative.  The veteran was advised of the decision and his 
appellate rights by a letter dated in November 1996.

In a letter dated in March 1997, D. Brickey, M.S., stated 
that the veteran had been receiving treatment through the 
Holston Child and Family Counseling Center since December 
1996.  He said the veteran described symptoms commonly 
associated with PTSD such as flashbacks, nightmare, an 
exaggerated startle response, depression, angry outburst, and 
dissociative symptoms.  Reference was also made to the 
veteran giving a history of psychiatric problems since his 
service in Vietnam.  The veteran was diagnosed as having PTSD 
and a personality disorder not otherwise specified with 
paranoid and dependent features.

The veteran was afforded a VA psychiatric examination in 
October 1997.  He recalled a 40-millimeter gun blowing up 
from overheating.  The next thing he could remember was 
crawling around the ground and discovering his left eardrum 
had been damaged.  He also indicated that he witnessed a 
surgeon get killed and seeing numerous dead and wounded 
bodies.  He stated that he engaged in mine sweeping 
operations while serving in Vietnam.  Following a mental 
status examination, the veteran was diagnosed as having 
moderate and chronic PTSD.  

In a November 1997 addendum to the psychiatric examination 
report, the examiner stated the veteran had several serious 
stressors during the Vietnam War while in combat.  Not only 
were his eardrums damaged due to a 40 millimeter gun blowing 
up next to him in a war zone, the veteran was noted to have 
been surrounded by the dead bodies of comrades and enemies.  
The combat death of his sergeant was also observed to have 
had a strong impact on him.  The examiner said the exposure 
to the dead and injured had inflicted serious stress and 
emotional injury to the veteran.  With regard to being 
previously diagnosed as having an anxiety disorder, 
depression, alcohol dependence, and anti-social personality 
disorder, he reported that these diagnoses were not uncommon 
in those who later receive a PTSD diagnosis.  The examiner 
further opined that the veteran was exposed to enough 
stressors to warrant a diagnosis of PTSD.  In this regard, he 
listed the veteran's stressors as being the combat seen in 
Vietnam, the eardrum injury that resulted from a gun blowing 
up next to him, the bloody scene of wounded and killed 
soldiers, and witnessing the death of his sergeant.  He 
stated the PTSD diagnosis was evaluated according to the 
"DSM-IV", and that he had reviewed the veteran's claims 
folder prior to the examination.  

By a rating action dated in April 1996, the RO determined 
that the veteran had failed to submit new and material 
evidence adequate to reopen the claim of service connection 
for PTSD.  The RO found the recent diagnosis of PTSD made by 
Dr. Brickey and the VA examiner had been based on unverified 
incidents related by the veteran.  The RO stated that there 
was no evidence that veteran engaged in combat, and that he 
had not provided sufficient information to verify his alleged 
stressors.  

An April 1996 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group) was submitted by 
the veteran in December 1997.  The USASCRUR indicated that it 
had enclosed the Operational Reports - Lessons Learned (OR-
LLs) submitted by the 1st Battalion, 44th Artillery, for the 
period ending April 30 1970.  The OR-LLs were noted to 
document the unit's locations, missions, operations, and 
significant activities, to include combat actions in the 
vicinity of Phu Bai, the base camp area of the veteran's 
unit.  The unit was also observed to have performed convoy 
security and minesweeping operations.  Without additional 
identifying information, the USAASCRUR stated it would be 
unable to verify the veteran's alleged stressor of witnessing 
the death of his sergeant.

The OR-LLs of the 1st Battalion, 44th Artillery indicated 
that, from February 1970 to April 1970, three members of the 
Battalion were killed in action and 20 were wounded in 
action.  It was not reported whether any of these casualties 
were from the veteran's unit, Battery D.  It was reported 
that an increase in mining incidents and rocket attacks 
occurred during that period.  In April 1970, Battery D (the 
veteran's battery) was reported to have participated in a 
one-day operation that involved engagement with the enemy and 
the firing of 1000 rounds.  The results of this action were 
noted to be unknown.  The OR-LLs contained no reference to 
the veteran.

The veteran filed a notice of disagreement in March 1998.  In 
an attached statement, he listed his stressors as seeing his 
sergeant get killed in a trucking accident, having a 40 
millimeter gun blow up in front of him, and witnessing the 
serious injury of another soldier.  He stated he was already 
service-connected for sustaining eardrum damage as a result 
of a gun explosion.  The veteran maintained he suffered from 
nightmares and flashbacks relative to that event.  He 
recalled recovering from the explosion and screaming.  He 
stated he was terrified.  He said he believed that they had 
been attacked and hit.

Another letter from the USASCRUR was received in May 1998.  
The USASCRUR indicated that it had enclosed the OR-LLs 
submitted by the 1st Battalion, 44th Artillery, for the period 
May 1, 1970 to October 31 1970.  The USASCRUR stated that 
Battery D's area operation included Phu Bai, Fire Support 
Base (FSB) Bastogne, FSB Birmingham, Phu Loc, and Camp Eagle.  
The OR-LL's were noted to show that Battery D provided 
support to the 101st Airborne Division during operations 
Texas Star, Clint Valley, and Chicago Peak.  Casualty 
statistics, as of October 1970, were observed to have 
documented that two U.S. soldiers were killed and 15 wounded 
in action from the Battalion.  It was not specifically 
indicated whether any of these casualties were from Battery 
D.  The USASCUR also enclosed 1970 Morning Reports that were 
submitted by Battery D, 1st Battalion, 44th Artillery.  In 
this regard, a sergeant was noted to have been transferred to 
an Air Force Hospital in May 1970 and to have been returned 
to the unit in June 1970.  The circumstances surrounding his 
hospitalization were not referenced.

In September 1998, the RO determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for PTSD.  The RO stated the 
records from the USASCRUR were new but not material because 
they did not verify the veteran's alleged inservice 
stressors.  The veteran's recollection as to the 
circumstances surrounding the gun explosion were observed to 
have evolved from a non-combat test firing accident to a 
combat related attack.  As the veteran's stressors were 
either unverifiable or incredulous, the RO held the current 
diagnosis of PTSD was not supported by the evidence of 
record.  A statement of the case was issued to the veteran in 
October 1998.

II.  Analysis

The veteran's claim for service connection for PTSD was last 
finally denied in November 1996, and he was notified of this 
denial at his address of record.  The notification was not 
returned as undeliverable.  A determination on a claim by the 
agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105 (c) 
(West 1991).  The veteran having failed to take any action 
with respect to the November 1996 denial of his claim, the 
decision became final a year after mailing of notification to 
him of the decision.  38 C.F.R. §§ 3.104, 20.302 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Further, 
service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
in-service stressor.  38 C.F.R. § 3.304(f) (1999); See also 
Gaines v. West, 11 Vet. App. 353 (1998).

In this regard, using the guidelines noted above, the Board 
finds that new and material evidence has been presented.  
Hence, the claim concerning service connection for PTSD may 
be reopened.  The specified basis for the Board's denial in 
March 1985, and subsequent decisions thereto, was that the 
evidence of record failed to demonstrate the veteran had a 
current diagnosis of PTSD.  In this regard, the RO determined 
in November 1996 that the evidence submitted to reopen the 
veteran's claim was not new and material, presumably, because 
there was no evidence that the veteran had been diagnosed as 
having PTSD.  The additional evidence submitted in the 
current request to reopen, specifically the October 1997 VA 
examination report, indicates that the veteran has been 
diagnosed as having PTSD.  Moreover, the examiner attributed 
the PTSD to the veteran's alleged combat and non-combat 
experiences in Vietnam.  This evidence is new and material 
because it establishes that the veteran has been diagnosed as 
having PTSD.  Accordingly, the new evidence is not merely 
cumulative of other evidence of record, and must be 
considered in order to fairly decide the merits of the 
veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81.  However, to be well grounded, a claim need not 
be conclusive but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

As referenced above, service connection may be granted for 
PTSD when there is (1) medical evidence establishing a 
current, clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific in-service 
stressor.  See Gaines.  In the present case, there is 
evidence that the veteran has been diagnosed as having PTSD.  
The 1997 VA examination report indicated that the veteran 
suffered from chronic PTSD.  The examiner also attributed the 
veteran's PTSD to his military service.  Thus, two of the 
elements under Gaines have been satisfied.  

Finally, with regard to evidence of inservice stressors, the 
veteran asserts that he has suffered from recurrent 
nightmares and flashbacks stemming from the gun explosion 
that damaged his left tympanic membrane.  He also claims to 
have participated in multiple combat operations during his 
service in Vietnam.  The evidence of record shows that the 
veteran sustained a "blast injury" that resulted in an 
injury to his left tympanic membrane, bilateral sensorineural 
hearing loss, and tinnitus.  He is service-connected for all 
three disabilities.  The Board is satisfied that evidence of 
this inservice stressors has been presented.  Accordingly, 
the Board finds that the veteran's claim for service 
connection for PTSD is well grounded.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court held that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  It is the Board's 
responsibility to weigh the evidence.  The Board also has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West); 38 C.F.R. § 3.304(f) 
(1999).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Id.  Where, however, VA determines that 
the veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
records or other independent credible evidence to corroborate 
the veteran's testimony as to the alleged stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Those service records which 
are available must support and not contradict the veteran's 
lay testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Here, without deciding whether the veteran engaged in combat, 
the Board holds that the veteran did experience a stressor 
that was unrelated to combat.  The veteran has consistently 
identified his major stressor was being within close 
proximity of a gun explosion that left him dazed and resulted 
in his loss of hearing.  The Board finds persuasive the fact 
that reference to a "blast injury" was reported by the 
veteran in service, and that the blast injury was viewed by 
medical examiners as the precipitating factor in his 
subsequent left tympanic membrane rupture and bilateral 
hearing loss.  The contemporaneous nature of the service 
medical records is credible and probative to show that the 
veteran suffered injuries as a result of a gun explosion that 
took place over 30 years ago.  Further, his MOS as a 
cannoneer lends circumstantial support to his accounting of 
the injury.  The Board recognizes, however, that there is no 
evidence documenting whether the aforementioned gun explosion 
actually occurred.  Nevertheless, the evidence of record does 
seem to corroborate the accounts given by the veteran.  
Providing the veteran the benefit of the doubt, the Board 
concludes that the verification of the stressor as required 
by 38 C.F.R. § 3.304(f) has been obtained.

With regard to the medical evidence, the Board observes that 
the veteran meets the first prong of the regulatory 
requirement for PTSD.  Specifically, the October 1997 VA 
examination report shows that the veteran has been diagnosed 
as having PTSD.  The Board further notes that the veteran has 
consistently identified his stressor as sustaining injuries 
from the explosion of a 40-millimeter gun.  To that extent, 
the VA examiner opined that the veteran was exposed to enough 
stressors to warrant a diagnosis of PTSD, and that the 
veteran's inservice eardrum injury from a gun blowing up next 
to him was one of those stressors.

In summary, the evidence shows that the veteran experienced a 
stressor while in service, that the veteran has a clear 
diagnosis of PTSD, and that a VA physician has given an 
opinion linking the veteran's PTSD with an experience that 
occurred in service.  Accordingly, the Board finds that PTSD 
was incurred in service.



ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for PTSD, the claim is reopened.

Entitlement to service connection for PTSD is granted.

		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals



 

